DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seres et al. (Pub. No.: US 2019/0133810 A1).
	Regarding claim 1, Seres discloses (fig. 1B, 3-4, 16, 17) a monitor device (hub 122 and user device 130) for a medical system (ostomy monitoring environment 100) comprising a medical appliance (ostomy device 102) with a base plate (ostomy wafer 104) having a first adhesive layer (adhesive layer 406) with a proximal side (peristomal skin contact side 408) configured for attachment of the base plate to the skin surface of a user (¶ 0254, ln. 1-3), the first adhesive layer having a stomal opening (hole 210) with a center point (see fig. 4), the monitor device comprising:

	A memory (¶ 0229, ln. 4-7);
	A first interface (hub 122) connected to the processor and the memory (¶ 0229, ln. 4-7), the first interface configured for obtaining data from the base plate coupled to the first interface (¶ 0229, ln. 1-4), the data comprising primary leakage data from a primary electrode set (ring 304) of the base plate (data collected from sensors is transmitted to the first interface ¶ 0229, ln. 1-4 which thus includes primary leakage data) and secondary leakage data from a secondary electrode set (ring 306) of the base plate (data collected from sensors is transmitted to the first interface ¶ 0229, ln. 1-4 which thus includes secondary leakage data ) (¶ 0251, ln. 1-11, increase in temperature detected by thermistors can correspond with effluent leaking ¶ 0170 and thus provide primary and secondary leakage data); and
	a secondary interface (user device 130) connected to the processor (¶ 0230, ln. 1-3), wherein the processor is configured to:
	obtain primary leakage parameter data based on the primary leakage data (outputs from the sensors i.e., primary leakage data, can be processed into primary leakage parameter data via the processor ¶ 0220, ln. 13-18, ¶ 0361, ln. 3-6, ¶ 0370, ln. 1-4);
	obtain secondary leakage parameter data based on the secondary leakage data (outputs from the sensors i.e., secondary leakage data can be processed into secondary leakage parameter data via the processor ¶ 0220, ln. 13-18, ¶ 0361, ln. 3-6, ¶ 0370, ln. 1-4);

	detect presence of fluid on the proximal side of the first adhesive layer in a secondary sensing zone (zone where ring 306 is disposed) based on the secondary leakage parameter data (secondary leakage data is output to processor and secondary leakage parameter data is obtained, processor analyzes secondary leakage parameter data to determine leak detection ¶ 0361, ln. 1-13), the secondary sensing zone being separate from the primary sensing zone and arranged in a secondary angle space from the center point of the first adhesive layer (see fig. 3);
	in accordance with a detection of presence of fluid in the primary sensing zone, transmit a primary leakage monitor signal comprising monitor data indicative of presence of fluid in the primary sensing zone (¶ 0251, ln. 8-12, ¶ 0324) via the second interface (¶ 0323, ln. 3-5); and
	in accordance with a detection of fluid in the secondary sensing zone, transmit a secondary leakage monitor signal comprising monitor data indicative of presence of fluid in the secondary sensing zone (¶ 0251, ln. 8-12) via the second interface (¶ 323, ln. 3-5).  
	Regarding claim 2, Seres discloses (fig. 3, 16) wherein the data comprises tertiary leakage data from a tertiary electrode set (see ring 308) of the base plate (data 
	Obtain tertiary leakage parameter data based on the primary leakage data (outputs from the sensors i.e., primary leakage data can be processed into tertiary leakage parameter data via the processor ¶ 0220, ln. 13-18, ¶ 0361, ln. 3-6, ¶ 0370, ln. 1-4);
	Detect presence of fluid on the proximal side of the first adhesive layer in a tertiary sensing zone (zone where ring 308 is disposed) based on the tertiary leakage parameter data (tertiary leakage data is output to processor and tertiary leakage parameter data is obtained, processor analyzes tertiary leakage parameter data to determine leak detection ¶ 0361, ln. 1-13), the tertiary sensing zone arranged in a tertiary angle space from the center point of the first adhesive layer  (see fig. 3); and
	in accordance with a detection of presence of fluid in the tertiary sensing zone, transmit a tertiary leakage monitor signal comprising monitor data indicative of presence of fluid in the tertiary sensing zone (¶ 0251, ln. 8-12, ¶ 0324) via the second interface (¶ 0323, ln. 3-5.  
	Regarding claim 3, Seres discloses (fig. 3, 16, 17) wherein to detect presence of fluid on the proximal adhesive layer in a primary sensing zone is based on a primary leakage criteria set based on the primary leakage parameter data (detection of fluid is based on rapid or instantaneous temperature change which is the primary leakage criteria set ¶ 0201), wherein fluid is present in the primary sensing zone if the primary leakage criteria set is satisfied (¶ 0201, ¶ 0327-¶ 0328, see block 1704, 1706 fig. 17). 
claim 4, Seres discloses wherein the primary leakage criteria set is based on a primary leakage threshold value (¶ 0201) stored in the memory (¶ 0430, ln. 1-5).
	Regarding claim 5, Seres discloses (fig. 3, 16) wherein to detect presence of fluid on the proximal side of the first adhesive layer in the secondary sensing zone is based on a secondary leakage criteria set based on the secondary leakage data (detection of fluid is based on rapid or instantaneous temperature change which is the secondary leakage criteria set ¶ 0201), wherein fluid is present in the secondary sensing zone if the secondary leakage criteria set is satisfied (¶ 0201, ¶ 0327-¶ 0328, see block 1704, 1706 fig. 17). 
	Regarding claim 6, Seres discloses wherein the secondary leakage criteria set is based on a secondary leakage threshold value (¶ 0201) stored in the memory (¶ 0430, ln. 1-5).
	Regarding claim 7, Seres discloses (fig. 3, 16) wherein to detect presence of fluid on the proximal side of the first adhesive layer in the tertiary sensing zone is based on a tertiary leakage criteria set based on the tertiary leakage data (detection of fluid is based on rapid or instantaneous temperature change which is the tertiary leakage criteria set ¶ 0201), wherein fluid is present in the tertiary sensing zone if the tertiary leakage criteria set is satisfied (¶ 0201, ¶ 0327-¶ 0328, see block 1704, 1706 fig. 17). 
	Regarding claim 8, Seres discloses wherein the tertiary leakage criteria set is based on a tertiary leakage threshold value (¶ 0201) stored in the memory (¶ 0430, ln. 1-5).	Regarding claim 9, Seres discloses (fig. 1B) wherein the second interface 
	Regarding claim 10, Seres discloses (fig. 1B) wherein the second interface comprises an antenna and a wireless transceiver (¶ 0230, ln. 1-3, ¶ 0234, ln. 1-10), and wherein the processor is configured to transmit a monitor signal as a wireless monitor signal via the antenna and the wireless transceiver (¶ 0170, ln. 1-4, 9-14, ¶ 0234, ln. 1-3).  
	Regarding claim 11, Seres discloses a medical system (ostomy monitoring environment 100) comprising an ostomy appliance (ostomy device 102) and a monitor device (hub 122 and user device 130) wherein the ostomy appliance comprises a base plate (ostomy wafer 104, ¶ 0217, ln. 1-2), wherein the monitor device is a monitor device according to claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Angelides (Pub. No: US 2017/0140103 A1) discloses an ostomy device comprising electrodes to detect leakage. Thirstrup et al. (Pub. No.: US 2010/0030167 A1) discloses an ostomy device that detects leakage. Millot et al. (US Pat. No.: 6,171,289 B1) discloses an ostomy device that detects leakage.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781